Jeffrey Gerrish, Attorney at Law, James P. Cooney, III, Attorney at Law, Charlotte, NC, Gregory B. Craig, Attorney at Law, Alex T. Haskell, Attorney at Law, For Former Senior U.S. Military Officials
John R. Mills, Attorney at Law, For Experts in Law and Implicit Bias
James E. Coleman, Jr., Attorney at Law, For Becton, Charles, et al.
Robert P. Mosteller, Attorney at Law, For Professors John Charles Boger & Robert P. Mosteller
Grady Jessup, Attorney at Law, For N.C. Association of Black Lawyers
Lisa A. Bakale-Wise, Attorney at Law, Irving Joyner, Attorney at Law, Durham, NC, For N.C. State Conference of the NAACP
*589Carlos E. Mahoney, Attorney at Law, Durham, NC, Jin Hee Lee, Attorney at Law, Pro Hac Vice, W. Kerrel Murray, Attorney at Law, Pro Hac Vice, For NAACP Legal Defense and Educational Fund, Inc.
Jeremy M. Falcone, Attorney at Law, Charlotte, NC, Paul F. Khoury, Attorney at Law, Pro Hac Vice, Robert L. Walker, Attorney at Law, Pro Hac Vice, Madeline J. Cohen, Attorney at Law, Pro Hac Vice, For Former State and Federal Prosecutors
The following order has been entered on the Motion for Extension of Time to File Reply Brief filed on the 27th of December 2018 by Defendant:
"Motion Allowed by order of the Court in conference, this the 27th of December 2018."